DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 02/25/2020 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13—15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13—15, the phrase "likely comprises misinformation" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Alexander” et al. (US 7962741 B1) in view of “KULKARNI” et al. (US 2020/0004882 A1).

REGARDING CLAIMS 1, 17 & 18. Alexander discloses
A method, A computer program product, and A system for mitigating misinformation in encrypted messaging environments, comprising: one or more processors; and a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by the one or more processors to cause the one or more processors to conduct a 
receiving content from an originating user [“A network interface receives a packet” (Abstract); with step 410, FIG.4: where Alexander disclose receiving packet from link]; 
encrypting the content from the originating user into an originating message using a first encrypting key [“The encryption services module processes the packet” (Abstract) with BULK ENCRYPTOR 330, FIG.3; and steps 440/550, FIGS.4/5: where Alexander disclose packets are reassemble and forwarded to encryption (col.6, lines 3—19)]; 
appending an originating message identifier to the originating message [“The forwarding module identifies a security association to the portion of the data packet” (Abstract); with step 440, FIG.4: where Alexander disclose receiving packet from link]; and 
decrypting the originating message using a first decrypting key [“The encryption (and decryption) services module processes the packet” (Abstract); with BULK ENCRYPTOR 330, FIG.3; and step 440, FIG.4: where Alexander disclose packets are reassemble and forwarded to encryption (col.6, lines 3—19), and ENCRYPT/DECRYPT PACKET 550, FIG.5]; 

Alexander may not expressly disclose; however, KULKARNI, analogues art, disclose storing the originating message identifier on a messaging server in conjunction with transmitting the originating message to a first device corresponding to a first recipient [KULKARNI disclose “… text of content reference by the URL (i.e., identifier) with Receive a URL 205 (FIG.2)]; and storing the content from the originating user on the first device to produce locally stored content [KULKARNI disclose content storage (for e.g., distributed domain, FIGS. 1-2)]; and inserting the originating message identifier within metadata for the locally stored content [KULKARNI disclose “… metadata associated with the URL” (Abstract); URL, Web Content, Meta (FIG.1), Obtain text referenced by the URL and metadata 220].
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Alexander by incorporating the teachings of KULKARNI for the benefit of providing misinformation detection in online content.

Alexander in view of KULKARNI further disclose claim 2. The method of claim 1, wherein appending the originating message identifier to the originating message comprises adding the originating message identifier to a header or metadata for the originating message [see FIGS.2-3, where Alexander disclose Forward Logic 270 that perform a route lookup based on packet header, and REWRITE HEADER LOGIC 315 that receives the packet].

Alexander in view of KULKARNI further disclose claims 3—7. The method of claim further comprising: receiving a request from the first recipient to send the locally stored content to a second recipient [see FIGS.1-3 of Alexander, and FIGS.1-2 of KULKARNI]; detecting the originating message identifier within the metadata for the locally stored content [KULKARNI disclose “… metadata associated with the URL” (Abstract); URL, Web Content, Meta (FIG.1), Obtain text referenced by the URL and metadata 220]; encrypting the locally stored content into a new message using a second encrypting key [“The encryption services module processes the packet” (Abstract) with BULK ENCRYPTOR 330, FIG.3; and steps 440/550, FIGS.4/5: where Alexander disclose packets are reassemble and forwarded to encryption (col.6, lines 3—19)]; and further comprising, appending the originating message identifier to the new message [“The forwarding module identifies a security association to the portion of the data packet” (Abstract); with step 440, FIG.4: where Alexander disclose receiving packet from link]; transmitting the new message to a second device corresponding to the second recipient [see FIGS.1-3 of Alexander, and FIGS.1-2 of KULKARNI]; and wherein the method further comprises transmitting the new message to a second device corresponding to the second recipient [see FIGS.1-3 of Alexander, and FIGS.1-2 of KULKARNI]. 
Claims 18—20 are rejected for the same rationale applied in rejecting above limitations.

Alexander in view of KULKARNI further disclose claims 8—11. The method of claim 1, further comprising, receiving notification from the originating user that the content from the originating user comprises misinformation; determining which users have received the content from the originating user to produce a set of misinformed users; notifying the misinformed users that the content from the originating user comprises misinformation; and further comprising, restricting users from transmitting the content from the originating user [see Abstract and FIGS.1-2, where KULKARNI disclose determining and notifying misinformation]. 

Alexander in view of KULKARNI further disclose claims 12—15. The method of claim 1, further comprising receiving, from a non-originating user, the content from the originating user along with an indication that the content from the originating user may comprise misinformation; verifying that the content from the originating user likely comprises see Abstract and FIGS.1-2, where KULKARNI disclose determining and notifying misinformation]. 

Alexander in view of KULKARNI further disclose claim 16. The method of claim 1, further comprising, wherein the content comprises one or more of a photo, a URL, a video, a document and text [see FIGS.1-3 of Alexander, and FIGS.1-2 of KULKARNI]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, US 2009/0235303 A1 is directed to encrypted content and decryption key providing system; with a server that append an encryption key ID and transmits the encrypted content with the key ID, etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434